Case 3:17-cv-00728-D Document 117-1 Filed 09/27/19   Page 1 of 3 PageID 9944




                 EXHIBIT A
           Case 3:17-cv-00728-D Document 117-1 Filed 09/27/19                        Page 2 of 3 PageID 9945

Waks, Allison L.

From:                               Patrick Maupin <pmaupin@gmail.com>
Sent:                               Monday, September 9, 2019 11:27 AM
To:                                 Waks, Allison L.
Cc:                                 Rota, Albert J.; McClung, Sidney Smith; Demitrack, Thomas; Armstrong, Lee A.
Subject:                            Re: Request to meet and confer on motion to conditionally opt-out


Your choice, obviously.

But you do realize that my attempted intervention makes it easier for me to appeal the final judgment in the class
action, right?

Are you sure that's the path you want to go? Have I not already exhibited to you that I have more time and money than
sense?

Best regards,
Pat

On Mon, Sep 9, 2019 at 9:48 AM Waks, Allison L. <awaks@jonesday.com> wrote:
>
> Mr. Maupin,
>
> Sirius XM objects. The Court has already established a process for the decisions to be made by class members.
>
> Sincerely,
> Allison
>
> Allison L. Waks
> Associate
> JONES DAY® ‐ One Firm Worldwide℠
> 250 Vesey Street
> New York, NY 10281
> Office: +1.212.326.7808
> awaks@jonesday.com
>
> ‐‐‐‐‐Original Message‐‐‐‐‐
> From: Patrick Maupin <pmaupin@gmail.com>
> Sent: Friday, September 6, 2019 6:01 PM
> To: Waks, Allison L. <awaks@jonesday.com>
> Cc: Rota, Albert J. <ajrota@jonesday.com>; McClung, Sidney Smith
> <smcclung@jonesday.com>; Demitrack, Thomas <tdemitrack@JonesDay.com>;
> Armstrong, Lee A. <laarmstrong@JonesDay.com>
> Subject: Request to meet and confer on motion to conditionally opt‐out
>
> Dear counsel:
>
> I intend to file a motion to conditionally opt‐out of the litigation if the court's denial of my motion to intervene is
affirmed by the appeals court.
>

                                                               1
         Case 3:17-cv-00728-D Document 117-1 Filed 09/27/19                     Page 3 of 3 PageID 9946
> Please let me know at your earliest convenience if you have an objection to this motion.
>
> Thank you and best regards,
> Pat
> ***This e‐mail (including any attachments) may contain information
> that is private, confidential, or protected by attorney‐client or
> other privilege. If you received this e‐mail in error, please delete
> it from your system without copying it and notify sender by reply
> e‐mail, so that our records can be corrected.***




                                                            2
